DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 17, and 18, Ar8 in chemical formula IV has no value. It is unclear what functional groups represents Ar8.
Claims 2-16 are also rejected since the claim depends on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR10-2014-0087648, Machine translation) in view of Kawamura (US Pub No. 2007/0200490)
	Regarding Claim 1, 3-5, and 7-11, Shin et al. teaches the following formula:
In the following compounds below: X4 and X5 are nitrogen [last sentence of page 11 of 30 and top of page 12 of 30], X1-X3 and X6-X8 are CR, where R is hydrogen, n1 and n2 are 0 [last sentence of page 11 of 30 and top of page 12 of 30], Ar1 and Ar2 can be a Benzimidazolyl group [top of page 18 of 30]

    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I,
	Masahiro et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].

	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Shin et al. teaches X4 and X5 are Nitrogen, X1-X3, and X6-X8 are Carbon, z=0, P and Q are each 1, R1 and R2 are single bonds, m and n are 0, Ar1 and Ar2 are chemical formula III or Chemical formula IV [Kawamura: 0014, 0048].
Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the formula of modified Shin et al.  and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 2, within the combination above, modified Shin et al. teaches a compound meting the limitations of the claim [In the formula in claim 1, R3 in the claims is a single bond].
	Regarding Claim 6, within the combination above, modified Shin et al. teaches a compound meting the limitations of the claim [In the formula in claim 1, P in the claims is 2].
	Regarding Claim 12, within the combination above, modified Shin et al. teaches a compound meeting the limitations of the claim [last sentence of page 11 of 30 and top of page 12 of 30, see rejection of claim 1].
	Regarding Claim 13, within the combination above, modified Shine et al. is silent on the compounds of claim 13.
Although modified Shin et al. does not explicitly teaches the claimed compound, modified Shin et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Shin et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.

Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 14, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a refractive index n  greater than or equal to 2.0.” are inherently possessed by the compound of modified Shin et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 15, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 16, within the combination above, modified Shin et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner the claimed properties, based on the teaching of modified Shin et al., has a reasonable basis to believe that the claimed “wherein, for visible light having a wavelength between 400 nm and 700 nm, the nitrogen heterocycle-fused benzene-benzimidazole organic compound has a transmittance greater than 65%.” are inherently possessed by the compound of modified Shin et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR10-2014-0087648, Machine translation) in view of Kawamura (US Pub No. 2007/0200490) and Coggan (US Pub No. 2006/0121311)
	Regarding Claim 17,  Shin et al. teaches a display panel, comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30]
	wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer,  at least one of the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound [bottom of page 22 of 30, bottom of page 13 of 30 and top of page 14 of 30], having a chemical structure,
	Shin et al. teaches the following formula:
In the following compounds below: X4 and X5 are nitrogen [last sentence of page 11 of 30 and top of page 12 of 30], X1-X3 and X6-X8 are CR, where R is hydrogen, n1 and n2 are 0 [last sentence of page 11 of 30 and top of page 12 of 30], Ar1 and Ar2 can be a Benzimidazolyl group [top of page 18 of 30]

    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I, and a capping layer located at a side of the cathode facing away from the anode.
	Masahiro et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].
	Since Shin et al. teaches Ar1 and Ar2 can be an heteroaryl group [top of page 11 of 30, of translated document] such as an benzimidazolyl group [top of page 18 of 30], and providing a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been oblivious to one of ordinary skill in the art before the filing of the invention to replace the Ar1 and Ar2 portion of Shin et al. with the A-3 or A-4 of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009].
	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the formula of modified Shin et al.  and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Shin et al. teaches a cathode as part of the structure of the OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the 
Within the combination above, modified Shin et al. teaches a capping layer located at a side of the cathode facing away from the anode.
	Regarding Claim 18, Shin et al. teaches display apparatus comprising a display panel [page 10 of 30], wherein the display panel comprising an organic light-emitting device [Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], wherein the organic light-emitting device comprises an anode, a cathode arranged opposite to the anode [120 is anode and 110 is cathode, Fig. 5, bottom of page 22 of 30 and bottom of page 13 of 30 and top of page 14 of 30], and an organic layer located between the anode and the cathode [130, 140, 150, 160, and 170 are the organic layer, Fig. 5, top of page 24 of 30], 
	wherein the organic layer comprises a hole transmission layer, an electron transmission layer, and a light-emitting layer,  at least one of the capping layer, the hole transmission layer, the electron transmission layer, and the light-emitting layer is made of a nitrogen heterocycle-fused benzene-benzimidazole organic compound [bottom of page 22 of 30, bottom of page 13 of 30 and top of page 14 of 30], having a chemical structure,
	Shin et al. teaches the following formula:
In the following compounds below: X4 and X5 are nitrogen [last sentence of page 11 of 30 and top of page 12 of 30], X1-X3 and X6-X8 are CR, where R is hydrogen, n1 and n2 are 0 [last sentence of page 11 of 30 and top of page 12 of 30], Ar1 and Ar2 can be a Benzimidazolyl group [top of page 18 of 30]

    PNG
    media_image1.png
    307
    680
    media_image1.png
    Greyscale



	Shin et al. is silent on the compound of formula I, and a capping layer located at a side of the cathode facing away from the anode.
	Masahiro et al. teaches the use of nitrogenous heterocycle derivative for organic electroluminescent elements [Abstract], the derivatives are benzimidazole compounds in the form of A-3 and A-4 [0014, 0048], which provides a EL device with a high efficiency of light emission even at a low voltage [0007-0009].
	Since Shin et al. teaches Ar1 and Ar2 can be an heteroaryl group [top of page 11 of 30, of translated document] such as an benzimidazolyl group [top of page 18 of 30], and providing a OLED with improved lifetime, efficiency, driving voltage, electrochemical stability, and thermal stability [page 10 of 30], it would have been oblivious to one of ordinary skill in the art before the filing of the invention to replace the Ar1 and Ar2 portion of Shin et al. with the A-3 or A-4 of Kawamura et al. in order to provide a compound with a high efficiency of light emission even at a low voltage [0007-0009].
	In addition, the combination would have been merely the selection of a known derivative end groups of heterocyclic compounds having a nitrogen atom as a material for an organic EL device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Although modified Shin et al. does not explicitly teach the claimed compound, modified Shin et al. teaches finite number of functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to select the desired functional group as it is merely the selection of a finite amount of recognized functional groups in the formula of modified Shin et al.  and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Coggan et al. teaches an OLED device [Abstract] comprising a capping layer on a cathode used to increase the thermal stability and increase the environmental stability of the OLED device [0040].
Since modified Shin et al. teaches a cathode as part of the structure of the OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the 
	Within the combination above, modified Shin et al. teaches a capping layer located at a side of the cathode facing away from the anode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.